Title: [Diary entry: 7 November 1770]
From: Washington, George
To: 

 Wednesday 7th. We set out ⟨ ⟩ ½ an hour after Seven and af⟨ ⟩sing the Botton through which ⟨ ⟩ Creek with the fallen Timber at the Mouth Runs & which I believe is calld Buffalo Creek, we came to a range of Hills for a Mile or more in length upon the River (East side) then comes in the Bottom, opposite to wch. the Creek below wch. we lodgd at with the Indians the 28th. Ulto. empties. This also appears to be a bottom of 4 or 5 Miles in length, and tolerable good from the River. When we ⟨ ⟩ pass this Bottom the Hills (rather ⟨ ⟩aller & flatter than usual) comes ⟨ ⟩se to the River (East side for 4 or ⟨ m⟩iles) then begins another Bottom ⟨ ⟩ above, or opposite to a small ⟨ ⟩nd; but before we came to this ⟨ m⟩ile, or two, we passd a good smart ⟨ ⟩ on the East side. This Bottom ⟨ ⟩ opposite to Great Hockhocking ⟨ ⟩ above which, & opposite to Dela⟨ware⟩ Hunting Party, we Incampd.